DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          ISIAH TURNER,

                             Appellant,

                                 v.

                        STATE OF FLORIDA,

                              Appellee.


                          No. 2D22-2189



                        September 21, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Robin F. Fuson, Judge.

Isiah Turner, pro se.

PER CURIAM.

     Affirmed. See State v. Johnson, 122 So. 3d 856 (Fla. 2013);

Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Robinson v. State, 337

So. 3d 1275 (Fla. 2d DCA 2022); Lopez v. State, 135 So. 3d 539

(Fla. 2d DCA 2014); Boardman v. State, 69 So. 3d 367 (Fla. 2d DCA

2011); Burrows v. State, 890 So. 2d 286 (Fla. 2d DCA 2004);
Washington v. State, 335 So. 3d 1270 (Fla. 3d DCA 2022); Simmons

v. State, 332 So. 3d 1129 (Fla. 5th DCA 2022); State v. Wilson, 203

So. 3d 192 (Fla. 4th DCA 2016); Williams v. State, 143 So. 3d 423

(Fla. 1st DCA 2014).


KELLY, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2